DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 9/2/22, are acknowledged.
	Claims 1-2, 4-10, 13, 15-20, 27, 29, and 32 have been amended.
	Claims 33-38 have been added.
	Claims 1-2, 4-10, 13, 15-20, 27, 29, and 32-38 are pending.
Claims 1-2, 4-10, 27, 29, and 36-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 13, 15-20 and 32-35 are being acted upon.

In view of Applicant’s claim amendments, only the following rejections remain. The previous prior art rejections have been modified to the extent necessary to address Applicant’s claim amendments.  The new grounds of rejection presented below are necessitated by Applicant’s claim amendments. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 13, 15-20, and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0148316 (of record), in view of WO 03100008 (of record) and Nakamima et al., 1999 (of record), as evidenced by or further in view of Accession  P30273, 1993 (of record).
The ‘316 publication teaches that human ILT7 receptor is expressed on the surface of a plasmacytoid dendritic cells (i.e. a polypeptide which comprises an extracellular domain, see page 5, 9, and 29, in particular).  The ‘316 publication teaches the usefulness of antibodies that bind to said ILT7, and that they can function as an immunoinhibitory agent for plasmacytoid dendritic cells (see page 5, in particular).  The ‘316 publication teaches therapeutic use and therapeutic compositions of said agents (See pages 27-30, in particular). For example, see paragraph 166, where it is taught that therapeutic strategies for targeting pDC that are involved in aberrant process in the body may be designed, and that pDC markers could be targeted using ADCC.  See also paragraph 172 which disclose in vivo use of the agents of the inventions for therapeutic regimens for attenuating dendritic cells. 
The ‘316 publication does not teach making an antibody by providing an antibody producing cell from an non-human animal, wherein the cell produces a human anti-IL7 binding region, and wherein the non-human animal was administered an exogenous cell expressing an extracellular domain of human ILT7 before the providing.
WO 03100008 teaches a method of monoclonal antibody production by immunizing a non-human animal with a cell expressing an exogenous surface receptor (i.e. a protein with an extracellular domain), isolating (i.e. providing) a B cell producing a specific antibody, and producing and selecting a hybridoma thereof that secretes a monoclonal antibody specific for the receptor, i.e. cloning an antibody producing cell (see page 9, in particular). WO 03100008  teaches that the non-human animal has a genome comprising human heavy and light chain transgene, and that the method produces human monoclonal antibodies (see page 9 and 30, in particular). WO 03100008 teaches that said cell is a HEK293 cell, i.e. a human cell (see page 9, in particular). WO 03100008 also teaches using an adjuvant, and giving more than one administration of the cells, including by alternating with adjuvant/antigen administration (See page 30, in particular). WO 03100008 teaches providing at least 3 immunizations with the cells (see page 57, in particular). 
Furthermore, as taught by Nakajima et al. ILT receptors, such as ILT1 and ILT7, associate with human FcR1 gamma chain and that expression of FcR1gamma is required for effective cell surface expression (see page 8, in particular).  Nakajima et al. teach effective expression of exogenous ILT in 293 cells by co-transfecting the cells with FcgammaR. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a B-cell and hybridoma for producing a human monoclonal antibody to human ILT7 of the ‘316 publication, using the method of WO 03100008 involving providing an antibody secreting hybridoma cell by immunization with a HEK-293 cell engineered to express exogenous ILT7 and selecting a cell that produces a human antibody  Furthermore, as Nakajima et al. teach that effective expression of ILT in said 293 cells requires co-expression of an exogenous FcgammaR, the ordinary artisan would be motivated to express said ILT7 along with FcgR in said 293 cells to ensure proper expression of ILT7.  The ordinary artisan at the time the invention was made would have been motivated to produce said hybridoma in order to have a reproducible source of antibody that can readily be recovered from a simple hybridoma cell culture. Furthermore, the sequence of SEQ ID NO: 16 is an inherent property of FcR1, or alternatively, it would be obvious that said sequence of human FcR1 would comprise SEQ ID NO: 16 (see P30273). Regarding the limitations of the claims that recite administration of an adjuvant before the cell, or admisntering three times every 4 days, it is noted that these are not actually method steps required in the present claims.  The present claims merely require providing a cell, wherein the cell is provided from a non-human animal that had previously been administered adjuvant, or 3 administrations of a cell expressing ILT7.  However, the cited references make obvious an antibody producing cell structurally identical to the instant claims, i.e. from a non-human animal, and one that produces human anti-human ILT7 monoclonal antibody.  Therefore, the product by process limitations describing how the cell is induced in the non-human animal do not impart any structural difference.  Alternatively, the limitations are obvious based on the cited references.  For example, WO 03100008  teaches alternating adjuvant administrations and cell administrations, and therefore an adjuvant would be admisntered prior to administration of the cell in the subsequent immunizations.  Additionally, optimizing the timeframe of administration is routine and well within the purview of the ordinary artisan“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, selecting from known methodologies of monoclonal antibody production would be routine and well within the purview of the ordinary artisan and doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Applicant’s arguments filed 9/2/22 have been fully considered, but they are not persuasive.
Applicant argues that the references do not suggest producing “therapeutic” anti-human ILT7 monoclonal antibodies.  
The recitation of a “therapeutic” antibody refers to an intended use, which does not carry patentable weight in the absence of a structural difference.  The antibodies made obvious above are structurally identical to the claimed antibodies, i.e. they would bind to and target human ILT7.  
Regardless, in contrast to Applicant’s assertions, the ‘316 publication specifically teaches that because ILT is a negative signaling receptor, methods may be devised to inhibit pDC activation, and the reference further teaches that antibodies to ILT7 can be used as immunomodulatory agents, including in vivo, i.e. “therapeutic” antibodies (see paragraphs 53, 74, pages 27-30, in particular).
Applicant argues that the ‘316 publication teaches that targeting ILT7 would lead to inhibition of pDC activation, but the references makes clear that any therapeutic use would involve stimulating activity of pDC, and not inhibiting pDC, citing paragraph 163.
 References may be relied upon for all that they would suggest to the ordinary artisan.  The ‘316 publication teaches numerous examples of therapeutic use of the disclosed agents for inhibiting pDCs.  For example, see paragraph 166, where it is taught that therapeutic strategies for targeting pDC that are involved in aberrant processes in the body may be designed, and that pDC markers could be targeted using ADCC, for example.  See also paragraph 172 which discloses in vivo use of the agents of the invention for therapeutic regimens for attenuating dendritic cells. 
Applicant argues that the ‘316 publication teaches away from using immunomodulatory agents, such as anti-IL7, to inhibit pDC.
The reference specifically teaches using the disclosed agents, including anti-ILT7 to inhibit pDC activation, as noted above. Regardless, the present claims recite no limitations regarding the inhibiting pDC. 

Claims 13, 15-20 and 32-35 are unpatentable over US 2003/0148316, in view of Nelson, 2000, Johnson et al., 1986, Kashihara et al., 1986, and Szymkowski. Sep. 2005.
The ‘316 publication teaches that human ILT7 receptor is expressed on the surface of a plasmacytoid dendritic cells (i.e. a polypeptide which comprises an extracellular domain, see page 5, 9, and 29, in particular).  The ‘316 publication teaches the usefulness of antibodies that bind to said ILT7, since it can function as an immunoinhibitory agent for plasmacytoid dendritic cells (see page 5, in particular).  The ‘316 publication teaches therapeutic use and therapeutic compositions (See pages 27-30, in particular). For example, see paragraph 166, where it is taught that therapeutic strategies for targeting pDC that are involved in aberrant process in the body may be designed, and that pDC markers could be targeted using ADCC.  See also paragraph 172 which disclose in vivo use of the agents of the inventions for therapeutic regimens for stimulating or attenuating dendritic cells. 
The ‘316 publication does not teach making the antibody by providing an antibody producing cell from an non-human animal, wherein the cell produces a human anti-IL7 binding region, and wherein the non-human animal was administered an exogenous cell expressing an extracellular domain of human ILT7 before the providing.
Nelson teaches that monoclonal antibodies to a desired antigen are produced by a method comprising immunizing an animal with an antigen and selecting a cell that produces the desired antibody.  Nelson teach that the antigen can be a cell expressing the antigen.  Nelson teaches using mammalian cells, employing an adjuvant, repeated the administration of the relevant antigen, and cloning the antibody producing cell by generating hybridomas. 
Likewise, Kashihara and Johnson teach producing monoclonal antibodies to cell surface markers of human dendritic cells by administering human dendritic cells to a mouse (i.e. a non-human animal) and selecting a cell that produces the desired antibody and selecting a cloned hybridoma. Kashihar and Johnson also teach repeating the administration of the cells.
Szymkowski teaches generating human monoclonal antibodies by immunizing transgenic mice which contain human immunoglobulin loci, and that human antibodies are less immunogenic, and have a longer half-life (See page 592-593, in particular).  Szymkowski also teaches that antibodies can be modified by afucosylation to improve affinity to FcR and ADCC activity (see page 596, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a hybridoma for producing a monoclonal antibody to ILT7 expressed by pDC of the ‘316 publication, using the method of Nelson, Kashihara and Johnson. The ordinary artisan at the time the invention was made would have been motivated to produce said hybridoma in order to have a reproducible source of antibody that can readily be recovered from a simple hybridoma cell culture.  It would be obvious to select a human pDC expressing ILT7, as taught by the ‘316 publication, as the cell for immunization to generate ILT7 specific antibody producing hybridomas as taught by Nelson, Kashihara and Johnson. Furthermore, said human pDCs inherently express ILT7 in association with  human FceR1, which would comprise SEQ ID NO: 16. Selecting from known methodologies of monoclonal antibody production would be routine and well within the purview of the ordinary artisan and doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Furthermore, the ordinary artisan would be motived to immunize a transgenic mouse as taught by Szymkowski, to produce a human monoclonal antibody, since Szymkowski teaches that they are less immunogenic and have a longer half-life.  The ordinary artisan would also be motivated by modify the antibody by afucosylation, since Szymkowski teaches that doing so improves FcR affinity and ADCC activity. 
Regarding the limitations of the claims that recite administration of an adjuvant before the cell, or admisntering three times every 4 days, it is noted that these are not actually method steps required in the present claims.  The present claims merely require providing a cell, wherein the cell is provided from a non-human animal that had previously been administered adjuvant, or 3 administrations of a cell expressing ILT7.  However, the cited references make obvious an antibody producing cell structurally identical to the instant claims, i.e. from a non-human animal, and one that produces human anti-human ILT7 monoclonal antibody.  Therefore, the product by process limitations describing how the cell is induced in the non-human animal do not impart any structural difference.  Alternatively, the limitations are obvious based on the cited references.  Alternatively, the limitations are obvious based on the cited references.  For example, Nelson, Johnson and Kashihara teach the use of an adjuvant and repeated cell administrations and optimizing the timeframe of administration is routine and well within the purview of the ordinary artisan“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over 2003/0148316 (of record), in view of WO 03100008 (of record) and Nakamima et al., 1999 (of record), Accession  P30273, 1993, as applied to claims 13, 15-20, 32-34 above, and further in view of Szymkowski. Sep. 2005.
The combined teachings of the ‘316 publication, WO 03100008 Nakamima et al., and Accession  P30273,  are discussed above.  
They do not teach modifying the antibody by afucosylation.
Szymkowski  teaches that antibodies can be modified by afucosylation to improve affinity to FcR and ADCC activity (see page 596, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Szymkowski, to generate an afucosylated monoclonal antibody, as the antibody produced by the method made obvious by the combined teachings of the ‘316 publication, WO 03100008 Nakamima et al., and Accession  P30273. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because Szymkowski  teaches that antibodies can be modified by afucosylation to improve affinity to FcR and ADCC activity

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A method wherein the antibody is modified, and wherein the modification comprises “afycosylation”  (claim 35).
At paragraph 174, the instant specification discloses antibodies can be modified, and specifically discloses modification of sugar chains of an immunoglobulin.  However, this has a different scope than the present claims which recite ‘afucosylation”. For example, “sugar” as disclosed in the specification, does not provide adequate support for the specific species of a fucose sugar.  Furthermore, the disclosure of a generic “modification” of a sugar also does not provide adequate support for the specific species now claimed of “afucosylation”. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644